DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 April 2022 has been entered.
 
Allowable Subject Matter
Claims 1-20 are  allowed.
The following is an examiner’s statement of reasons for allowance: applicant arguments and amendments, see remarks filed 1 April 2022, overcome the  prior art. For example, when considering claims 1, 16 and 17,  the closest prior art is Couse (US 2014/0267299 A1) in view of Applicant provided IDS reference Sysmex Corp. (JP,2009-145115, hereinafter, Sysmex).  
Couse teaches a display control device and method ([0043, 0091, 0208], data management system (referred to herein as "DMS") transmits animal health data from a DMS to a veterinarian’s or owner’s computer or smartphone for display on a user interface. [0223], Content to be displayed on the user interface from the veterinarian or the DMS. Fig. 27, display of the health and wellness of a number of animals with a number of fields per animal), and a non-transitory storage medium storing a program causing a computer to execute display control processing (The DMS 301 includes one or more processors, storage, operation software, input/output pathways, and the like as similar to that of the processor 100), comprising: 
A processor ([0043, 0091, 0208], data management system (referred to herein as "DMS") may process the information from the sensors and forward the information to a veterinarian’s or owner’s computer or smartphone) configured to:
perform control for displaying a bar for plotting an inspection result for each inspection item in a subject with one direction of the bar representing a value of the inspection result (Figs. 26 and 28 show a plurality of bars for plotting inspection results for each inspection item, such as heart rate, weight, core temperature, in an animal or subject with one direction of the bar representing a value of the inspection result. Fig. 30 shows a plurality of bars for plotting inspection results, Vitaln, with one direction of each bar representing a value of the inspection result); and
perform control for displaying information representing a predetermined number of inspection results of at least one of the subject or the same variety as a variety of the subject for a predetermined inspection item along the one direction of the bar (Figs. 26, 28, and 30, information is displayed representing a number of inspection results of the animal for a predetermined inspection item such as heart rate, core temperature, and weight along one direction of each bar) with different color or density depending on a frequency of each inspection result ([0233], Fig. 27, All items maybe colored coded green, yellow, and red for easy identification of those items trending poorly.  An item trending means a specific inspection result is taken with a certain frequency).
Regarding the amended limitation of displaying a normal value range and an abnormal value range in the bar with different shaded colors,  Couse teaches displaying a normal value range and an abnormal value range with different shaded colors  ([0230], the information may be coded using various color schemes to indicate levels of concern (e.g., red/yellow/green coding for normal/caution/abnormal readings). [0233], All items maybe colored coded green, yellow, and red for easy identification of those items trending poorly).  Couse teaches displaying inspection results of a subject in a bar chart form (Figs. 26 and 28).  While Couse does not state a normal value range and an abnormal value range in the bar with different shaded colors,  Couse shows in figure 30 that vital signs can be color coded in a circular viewer graph.  The color coding indicates to the veterinarian viewer that  values falling in a normal range are colored green, vital signs that deviate 15% outside the normal range are color coded red to highlight the concern to the veterinarian ([0242]), and vital signs that deviate 10% outside of the normal range in yellow to highlight these vital signs as caution zones to the veterinarian ([0242]).   One skilled in the art would arrive at the claimed limitation by combining Couse embodiments figs. 28 and 30.
It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Couse bar charts shown in the embodiment of figure 28 with the concepts shown in Couse figure 30 such that the the bar charts of figure 28 are colored coded as Couse teaches this color coding provides quick  visual indication to the veterinarian viewer any vital sign values that fall outside of the normal range and should concern the veterinarian ([0242]).   
Couse is not relied upon for teaching displaying a mark representing a last inspection result in the bar.
Sysmex teaches a display control device ([0019], Fig. 2, Animal test examination terminal device 2 with display 19) comprising: 
A processor (Fig. 2-3, [0045], control board which comprises a CPU and RAM which stores computer programs to be executed, information about the measured results)  configured to:
perform control for displaying a bar for plotting an inspection result for each inspection item in a subject with one direction of the bar representing a value of the inspection result, and displaying a mark representing a last inspection result in the bar ([0065], Fig. 9 shows bar plots for inspection results of an animal measurement value and displaying a slide bar 91, which corresponds to the claimed “mark,” representing the most recent or last inspection result).
However, neither Couse nor Sysmex or any other prior art disclose the newly amended limitation stating,  “a processor configured to perform control for displaying information representing a predetermined number of inspection results of at least one inspection item of the subject or the same variety as a variety of the subject for a predetermined inspection item along the one direction of the bar with different color or density depending on a frequency of a value being appeared among the predetermined number of inspection results, and displaying a mark representing a last inspection result among the predetermined number of inspection results in the bar.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622